Citation Nr: 0518932	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  He died in July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  At the time of the veteran's death in July 2002, service 
connection was in effect for post-traumatic stress disorder, 
rated as 100 percent disabling from June 1998.

2.  The veteran died from aspiration pneumonia due to 
dysphagia due to deep right intracranial hemorrhage, with an 
other significant condition contributing to death but 
unrelated to the above being right lower extremity deep 
venous thrombosis.

3.  His service-connected disability did not cause the 
veteran's death and played no substantial or material part in 
his death.

4.  Intracranial hemorrhage or right lower extremity deep 
venous thrombosis were not manifested during service and 
brain hemorrhage was not manifest within one year of service 
separation.

5. The veteran was not in receipt of retired pay and was not 
in receipt of or entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least 10 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. §§ 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that she 
should submit pertinent evidence in her possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA notice 
preceded the adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, VA and private medical 
records, rating decisions, and the veteran's death 
certificate, which contains a medical opinion as to the cause 
of the veteran's death, are of record.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Service connection for the cause of the veteran's death.

Background

The appellant does not claim that the veteran developed 
aspiration pneumonia, dysphagia, intracranial hemorrhage or 
right lower extremity deep venous thrombosis in service or 
within one year of separation, and such is not shown by the 
evidence.  Rather, she claims that his service-connected 
post-traumatic stress disorder caused or contributed 
substantially and/or materially to his death.  She contends 
that medication from his service-connected post-traumatic 
stress disorder caused him to lose his balance and fall in 
May 2002.  This fall resulted in his right leg being broken.  
The right leg fracture necessitated the use of blood thinners 
starting in June 2002 after doctors discovered that blood 
clots from his broken leg had moved to his lungs and caused a 
lung infection.  Then, because he was on blood thinners to 
dissolve blood clots, a blood vessel bled in his brain and 
caused a massive hemorrhage/stroke.

The veteran's death certificate indicates that he was 77 
years old when he died in July 2002 from aspiration pneumonia 
due to dysphagia due to deep right intracranial hemorrhage, 
with an other significant condition contributing to his death 
but not resulting in the underlying cause being right lower 
extremity deep venous thrombosis.  The death certificate 
indicates that the interval between the onset of the 
aspiration pneumonia and death was days, and that the 
dysphagia and deep right intracranial hemorrhage had occurred 
18 days before the veteran's death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, which was 
evaluated as 100 percent disabling.

On service physical examination in January 1947, the 
veteran's cardiovascular system, lungs, neurological system, 
and throat were normal and a chest X-ray revealed no 
significant abnormalities.  

Intracranial hemorrhage is not shown within 1 year of service 
separation.  

The Board notes that an October 1981 VA examination report 
indicates that hypertension had been diagnosed in the 1970's 
and that a July 1996 VA examination report indicates that 
CVA's had started in about 1993.  

Complaints of dysphagia are reported in December 1987 and May 
1988 VA medical records.

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for brain hemorrhage when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  In substance, the 
appellant asserts that medication for the veteran's 
service-connected post-traumatic stress disorder caused him 
to lose his balance and fall, and that ultimately, his death 
was causally linked to the fall.  She thus feels that service 
connection for the cause of the veteran's death is warranted.

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran contracted aspiration pneumonia, dysphagia, deep 
right intracranial hemorrhage, or right lower extremity deep 
venous thrombosis while engaging in combat with the enemy.

The death certificate notes that the cause of death was 
aspiration pneumonia due to dysphagia due to deep right 
intracranial hemorrhage, and that an other significant 
condition contributing to death was right lower extremity 
deep venous thrombosis.  The veteran was not service-
connected for these disabilities at the time of his death.  
In order to establish service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a link between the disability and the injury or disease 
in service.  38 C.F.R. § 3.303.  The veteran's cardiovascular 
system, lungs, neurologic system, and throat had no 
abnormalities and he had no varicose veins and a chest X-ray 
revealed no significant abnormalities on service examination 
in January 1947.  There is no competent evidence linking the 
fatal disease processes to service.  Furthermore, there is no 
competent evidence establishing that they were incurred in or 
aggravated during service, or that brain hemorrhage was 
manifested to a compensable degree within one year of 
separation from service.  The medical evidence first shows 
them years after service and no medical evidence relates them 
to service. 

No competent evidence of record indicates that the veteran's 
service-connected post-traumatic stress disorder caused or 
contributed to the veteran's death or to any diseases or 
injuries which caused death.  The evidence shows 
post-traumatic stress disorder reported in May 2002 when 
current medications including Trazodone hydrochloride were 
reported.  The May 2002 private report indicates that the 
veteran was normally borderline ambulatory around the house 
and did wear a walking appliance.  It reports that the night 
before, he was going to the bathroom, twisted, and sustained 
a closed fracture of the proximal right tibia and a fibula 
fracture.  The records in the claims folder indicate that the 
veteran had other disorders including chronic obstructive 
pulmonary disease, lumbar spinal fusion, near-syncope, 
polyneuropathy, progressive gait disorder, a history of 
multiple CVA's, vascular dementia, Alzheimer's disease, and 
orthostatic hypotension.  No competent evidence indicates 
that his service-connected post-traumatic stress disorder 
played any part in his death.  The death certificate 
indicates what caused his death.  Its silence as to 
post-traumatic stress disorder being a cause while otherwise 
affirmatively speaking as to the cause constitutes probative 
negative evidence.  As such, service connection for the cause 
of the veteran's death is not warranted under a secondary 
theory.  38 C.F.R. § 3.310(a).

In addition, the Board notes that while laypersons such as 
the appellant are considered competent to report symptoms, 
medical evidence is required to establish a medical diagnosis 
or etiology of a disease and to establish that post-traumatic 
stress disorder caused the veteran to fall.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 494- 95 (1992) (noting that lay 
persons are not competent to offer evidence that requires 
medical knowledge); Layno v. Brown, 6 Vet. App. 465 (1994).  

The evidence indicates that the veteran's death was 
anticipated irrespective of his service-connected 
post-traumatic stress disorder and that it did not have a 
material influence in accelerating death.  While it was 100 
percent disabling, affected a vital organ, and may be assumed 
to have been debilitating, there is no competent evidence 
that it rendered the veteran materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.

As the evidence shows that deep right cranial hemorrhage and 
right lower extremity deep venous thrombosis were what caused 
and contributed to the veteran's death, and that they are 
unrelated to service or to the veteran's service-connected 
post-traumatic stress disorder, service connection for the 
cause of the veteran's death is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318.

Factual Background

In a June 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned it 
a 70 percent rating effective from April 1997.  In September 
1998, the RO increased the veteran's rating for 
post-traumatic stress disorder from 70 to 100 percent, 
effective from June 1998.

Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay dependency and indemnity 
compensation benefits to the surviving spouse in the same 
manner as if the veteran's death was service-connected.  See 
38 U.S.C.A. § 1318 (West 2002).

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22 
(2004).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 (2000), were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
(2000).  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 (2000).  See 
38 C.F.R. § 20.1106 (2004).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 (2003) provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

In NOVA II, the Court found that the amendment to 38 C.F.R. § 
20.1106 (2003) did not comply with its NOVA I mandate. 
However, in NOVA II, the Court accepted VA's interpretation 
that both statutes bar hypothetical entitlement claims.

Analysis

The appellant has appealed the denial of dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  The 
Board finds that the claimant is not entitled to dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003). "Entitled to receive" means that at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 
38 C.F.R. § 3.22 (2003).

The veteran was entitled to a 100 percent rating from June 
1998.  He died in July 2002.  38 U.S.C.A. § 1318 requires a 
disability be continuously rated totally disabling for a 
period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  Additionally, the veteran had not applied for 
compensation but not received total disability compensation 
due solely to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  The appellant asserts that 
the veteran suffered from post-traumatic stress disorder for 
more than 10 years.  However, that is not the same as the 
law's requirement of being rated totally disabled for a 
period of 10 or more years immediately preceding death.  To 
the extent that she argues that the veteran may have had 
post-traumatic stress disorder prior to his April 1997 claim, 
she is correct.  In fact, a July 1996 VA medical record 
reflects a history of problems including symptoms of 
post-traumatic stress disorder dating back a number of years.  
Furthermore, post-traumatic stress disorder was diagnosed in 
July 1996.  However, absent a claim, the veteran would not 
qualify as "entitled to receive" compensation.

The Board acknowledges that the veteran honorably served his 
country during a time of war.  However, the Board finds that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 is 
denied due to the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


